DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4, 14, 15, 17 & 20 are rejected under 35 U.S.C. 103 as being obvious over Park et al. (US 20180211665 A1 hereinafter, Park ‘665).
Regarding claim 14; Park ‘665 discloses an apparatus (Fig. 1, Electronic Device 100)
for selecting a voice-enabled device (i.e. The device receives a first user voice input for waking up the electronic device.  It is determined whether the electronic device is in a state for performing a selected operation based the voice input.  If so, an electronic device is selected to perform the operation. Paragraph 0009)
the apparatus comprising: 
(Fig. 1, Communication Circuitry) for obtaining information related to a wakeup word from a plurality of voice recognition devices (i.e. The electronic device 100 may perform voice recognition for a voice input. If a first specified word (e.g., a first wake-up word) for waking up the electronic device 100 is included in the result of the voice recognition, the electronic device 100 may wake up itself or at least one module associated with performing a function included in the electronic device 100. Meanwhile, if there is another external electronic device which can be woken up by the first wake-up word, the electronic device 100 may provide an indication to the user that is different from the indication provided in the external electronic device. This way, both the electronic device 100 and the external electronic device are not woken up simultaneously when the first specified word is spoken. Paragraph 0051) 
and a processor (Fig. 1, Processor 110) for selecting the voice-enabled device from among the plurality of voice-recognition devices based on the information related to the wakeup word (i.e. The memory stores instructions, when executed, cause the processor to receive a first user voice input for waking up the electronic device through the first microphone and selecting the electronic device to perform the operation. Paragraph 0009), 
wherein the processor obtains information related to the direction from which each voice recognition device receives the wakeup word from the plurality of voice recognition devices through the communication module, determines the position where the wakeup word is spoken based on the information related to the direction from which each voice recognition device receives the wakeup word, and selects a voice recognition device related to the position where the wakeup word is spoken (i.e. The processor 110 may determine whether to wake up the electronic device 100 based on a location of a personal device (e.g., a smart watch, a smartphone, or the like) of the user. The electronic device 100 may calculate the distance value between the BLE device and the electronic device 100 using an RSSI signal value of the BLE device. The method for calculating the distance using the RSSI signal value may include calculating the distance using strength (power) loss of the RSSI signal or path loss between the electronic device 100 and the BLE device. Paragraphs 0062-0064).  
Park ‘665 discloses most of the subject matter as described as above except for specifically teaching the direction of the voice recognition device.
However, it would have been obvious to one of ordinary skilled in the art to have the apparatus to acquire the direction information along as well as the position information. One of 

Regarding claim 15; Park ‘665 discloses wherein the processor selects the voice recognition device closest to the position where the wakeup word is spoken from among the plurality of voice recognition devices (i.e. The processor 110 may determine whether to wake up the electronic device 100 based on a location of a personal device (e.g., a smart watch, a smartphone, or the like) of the user. The electronic device 100 may calculate the distance value between the BLE device and the electronic device 100 using an RSSI signal value of the BLE device. The method for calculating the distance using the RSSI signal value may include calculating the distance using strength (power) loss of the RSSI signal or path loss between the electronic device 100 and the BLE device. Paragraphs 0062-0064). 

Regarding claim 17; Park ‘665 discloses wherein the processor obtains information related to the location of each voice recognition device through the communication module and estimates the position where the wakeup word is spoken by using the information related to the location of each voice recognition device and the information related to the direction from which the wakeup word is received (i.e. The processor 110 may determine whether to wake up the electronic device 100 based on a location of a personal device (e.g., a smart watch, a smartphone, or the like) of the user. The electronic device 100 may calculate the distance value between the BLE device and the electronic device 100 using an RSSI signal value of the BLE device. The method for calculating the distance using the RSSI signal value may include calculating the distance using strength (power) loss of the RSSI signal or path loss between the electronic device 100 and the BLE device. Paragraphs 0062-0064). 

Regarding claim 20; Park ‘665 discloses wherein the processor selects the voice recognition device closest to the position where the wakeup word is spoken from among at least one voice recognition device positioned in the direction in which the wakeup word is spoken (i.e. The electronic device 100 may compare the measured values with values measured by other external electronic devices and may select the most similar device to the personal device of the user as the device closest to the user. Paragraph 0063).

Regarding claim 1; Claim 1 contains substantially the same subject matter as claim 14. Therefore, Claim 1 is rejected on the same grounds as claim 14. 
Regarding claim 2; Claim 2 contains substantially the same subject matter as claim 20. Therefore, Claim 2 is rejected on the same grounds as claim 20.
Regarding claim 4; Claim 4 contains substantially the same subject matter as claim 17. Therefore, Claim 4 is rejected on the same grounds as claim 17.


Allowable Subject Matter
1.	Claims 3, 5-13, 16 18 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 6-13 depend on indicated objected claim 5. Therefore, by virtue of their dependency, Claims 6-13 are also indicated as objected subject matter. 

Examiners Statement of Reasons for Allowance
The cited reference (Park ‘665) teaches wherein an electronic device includes a microphone, a communication circuitry, an indicator configured to provide at least one visual indication, and a processor configured to be electrically connected with the microphone, the communication circuitry, and the indicator, and a memory. The memory stores instructions, when executed, cause the processor to receive a first voice input through the microphone, perform a first voice recognition for the first voice input, if a first specified word for waking up the electronic device is included in a result of the first voice recognition, display a first visual indication through the indicator, receive a second voice input through the microphone, perform a second voice recognition for the second voice input, and if a second specified word corresponding to the first visual indication is included in a result of the second voice recognition, wake up the electronic device.
The cited reference (Park ‘665) fail to disclose wherein information related to the vertical angle at which each voice recognition device receives the wakeup word; and information related to the horizontal angle at which each voice recognition device receives the wakeup word; applying the information related to the situation in which the wakeup word is recognized to a pre-learned threshold situation detection and classification model, wherein the selecting of the voice-enabled device comprises: determining whether the situation in which the wakeup word is recognized is a threshold situation based on the result of the application; and selecting the voice-enabled device using both the information related to the direction from which the wakeup word is received and a plurality of voice signals each voice recognition device obtains by recognizing the wakeup word; and wherein, if the situation in which the wakeup word is recognized is determined to be a threshold situation,  the processor: obtains the plurality of voice signals from the plurality of voice Claims 3, 5-13, 16 18 & 19 as objected subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Jang et al. (US 20130041665 A1) - An electronic device and a method of controlling the electronic device. The electronic device includes a display unit, a voice input unit, and a control unit configured to output a plurality of contents through the electronic device, receive a voice command through the voice input unit for performing a command, determine which of the plurality of contents correspond to the received voice command, and perform the command on one or more of the plurality of contents that correspond to the received voice command. Multi-tasking performed in an electronic device can be efficiently controlled through a voice command.

2.	Woo et al. (US 20190066680 A1) - An electronic device is provided. The electronic device includes at least one processor and a memory electrically connected to the processor. The memory stores instructions, and the instructions are configured to cause the processor, when executed, to activate a voice recognition service in response receiving a specified user input, receive a voice command while activating the voice recognition service, provide a feedback for the voice command, deactivate the voice recognition service after providing the feedback, receive a voice signal distinct from the specified user input while deactivating the voice recognition service, in response to receiving the voice signal, identify whether at least a portion of the voice signal 

3.	Mozer et al. (US 20090204409 A1) - Systems and methods for improving the interaction between a user and a small electronic device such as a Bluetooth headset are described. The use of a voice user interface in electronic devices may be used. In one embodiment, recognition processing limitations of some devices are overcome by employing speech synthesizers and recognizers in series where one electronic device responds to simple audio commands and sends audio requests to a remote device with more significant recognition analysis capability. Embodiments of the present invention may include systems and methods for utilizing speech recognizers and synthesizers in series to provide simple, reliable, and hands-free interfaces with users.

4.	Bush et al. (US 20040128137 A1) - A wireless, programmable, sound-activated and voice-operated remote control transmitter can be used to add hands-free speech control operation to a plurality of remotely controlled appliances manufactured by various manufacturers, each of which is normally controlled with one or more signals from an associated remote control transmitter. The present invention may be pre-programmed with a universal library of codes for controlling various appliance categories and appliances produced by various manufacturers within each category. The present invention may also be programmed using the controlled appliances' remote control transmitters and one or more operators' spoken commands. Once programming is complete, there is no need for the operator to manually operate the present invention, allowing true hands-free 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677